Citation Nr: 1012459	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran had active duty service with the United States 
Army from April 1966 until April 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that further development is 
necessary prior to the adjudication of the Veteran's claim 
for service connection for tinnitus. 

The Veteran claims that he currently suffers from tinnitus 
as a result of exposure to hazardous noise and trauma when 
serving in an artillery unit while in service.  The Veteran 
claims that he started to have ringing in his ears once he 
was home from service.  

The Veteran was afforded a VA examination in June 2007; the 
examiner found that an opinion concerning service connection 
for tinnitus could not be made without resort to speculation 
because of the period of time between the date of the 
claimed acoustic trauma and the present time, and without 
any prior documentation of hearing loss or tinnitus.  The 
Veteran has alleged that he had tinnitus since his 
separation from service; however, the examiner did not 
consider these complaints.  Charles v. Principi, 16 Vet. App 
370, 374 (2002) (Veteran competent to testify to in-service 
acoustic trauma, in-service symptoms of tinnitus, and post-
service continuous symptoms of tinnitus "because ringing in 
the ears is capable of lay observation"; Court VCAA remanded 
for nexus opinion); See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible); Flash v. Brown, 8 Vet. App. 332 
(1995) (stating that the Court did not have adequate basis 
for judicial review of Veteran's hearing loss claim due to 
BVA's failure to address all of the evidence in its reasons 
or bases for denial decision); Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (stating that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided).

Without further clarification, the Board is without medical 
expertise to determine if the tinnitus is related to 
service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. 
Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the claims file 
to the examiner who conducted the June 
2007 VA examination.

a)	The examiner should specify whether it 
is at least as likely as not (50 
percent probability or greater) that 
any tinnitus found is related to any 
event or incident of service, including 
the Veteran's reports of exposure to 
loud noise in service.  Additionally, 
the examiner should address the 
Veteran's assertion of continued 
tinnitus since his separation from 
service. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

Note: If the physician who conducted the 
June 2007 examination is not available, 
refer the claims file to another 
appropriate physician.  If he/she 
determines that the Veteran needs to be 
brought in for examination in order to 
address these questions, make arrangements 
for this to take place.  If another VA 
examination is necessary to render the 
requested opinion, the Veteran must be 
advised of the importance of reporting to 
the scheduled examination and of the 
possible adverse consequences, to include 
denial of the claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2009).

2. Thereafter, the RO/AMC should review 
the claims folder to ensure that the 
above-mentioned requested development has 
been completed.  In particular, the RO/AMC 
should review the VA examination to ensure 
that all of the Board's directives and 
inquiries have been addressed.  If not, 
the RO/AMC should implement corrective 
procedures. Failing such compliance, an 
additional remand would be necessary.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

3. When the development requested has been 
completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



